Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Joseph Ryan on 01/11/2021.
In the claims, amend the claims as indicated below:
(Currently amended) An apparatus, comprising:
at least one processing device comprising a processor coupled to a memory, the at least one processing device implementing a mining operator entity configured:
to instantiate one or more mining instances configured to generate one or more proofs of space for a proof of space based mining system;
to utilize at least a given one of the mining instances to generate a given proof of space in response to a challenge, the challenge being computed at least in part from one or more ledger values of a distributed ledger associated with the proof of space based mining system;
wherein the given mining instance is associated with a designated amount of storage available for generating the one or more proofs of space; 
;
wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger;
wherein the mining operator entity is further configured to determine whether the challenge is a valid challenge for the given mining instance; and
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string.

(Currently amended) The apparatus of claim 1 wherein a quality measure is applied to at least one value associated with the given mining instance, and wherein the probability of success of the proof of space is determined by at least one of the quality measure and the designated amount of storage associated with the given mining instance.

operator entity is further configured to determine whether the given proof of space comprises a valid mining result for the challenge by evaluating whether a selection of the node[[s]] values stored by the given mining instance matches a quality value.
9.	(Currently amended) The apparatus of claim 6 wherein evaluating whether
the selection of the node[[s]] values stored by the given mining instance matches the quality value is based at least in part on the designated amount of storage associated with the given mining instance.
10. 	(Currently amended) The apparatus of claim 6 wherein evaluating whether
the selection of the node[[s]] values stored by the given mining instance matches the quality value takes into account memory constraints of the given mining instance such that the evaluation results in success with a relatively greater frequency for larger memory configurations relative to smaller memory configurations.

11. 	(Currently amended) The apparatus of claim 1 wherein 
stored by the given mining instance is combined in a Merkle structure to generate [[a]] the value representing [[a]] the state of the given mining instance stored in the distributed ledger.

12. 	(Currently amended) The apparatus of claim [[11]] 1 wherein the personalized challenge comprises a selection of at least one node value in the collection of node values not used in deriving other node values in the collection of node values.

13.	(Currently amended) The apparatus of claim [[11]] 1 wherein the generated proof of space comprises a response to the challenge comprising the selected at least one node value and one or more other node values 

14. 	(Currently amended) The apparatus of claim [[11]] 1 wherein the value representing the state of the given mining instance is made public as a transaction in the distributed ledger prior to commencement of mining by the given mining instance for that mining state.

15. (Canceled)

16.	(Currently amended) The apparatus of claim [[15]] 1 wherein 
the comparison string further comprises 


17.	(Currently amended) The apparatus of claim [[15]] 1 wherein determining whether the challenge is a valid challenge for the given mining instance further comprises:
generating the comparison string based at least in part on the challenge and a parameter representing the designated amount of storage associated with the given mining instance; and
determining whether at least a portion of the value representing the state of the given mining instance matches at least a portion of the comparison string.
19. 	(Currently amended) A method comprising:
instantiating one or more mining instances configured to generate one or more proofs of space for a proof of space based mining system; and
utilizing at least a given one of the mining instances to generate a given proof of space in response to a challenge, the challenge being computed at least in part from one or more ledger values of a distributed ledger associated with the proof of space based mining system;
wherein the given mining instance is associated with a designated amount of storage available for generating the one or more proofs of space;
wherein utilizing the given mining instance to generate the given proof of space comprises generating the given proof of space based at least in part on a personalized challenge for the given mining instance, the personalized challenge having an associated difficulty determined based at least in part on a comparison of the designated amount of storage available for generating the one or more proofs of space and a maximum amount of storage for a mining instance in the proof of space based mining system; 
wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger; and
determining whether the challenge is a valid challenge for the given mining instance;
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string; and
wherein the method is performed by at least one processing device comprising a processor coupled to a memory.

20.	(Currently amended) A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing device causes the at least one processing device to implement a mining operator entity configured: 
to instantiate one or more mining instances configured to generate one or more proofs of space for a proof of space based mining system; 
to utilize at least a given one of the mining instances to generate a given proof of space in response to a challenge, the challenge being computed at least in part from one or more ledger values of a distributed ledger associated with the proof of space based mining system;

wherein utilizing the given mining instance to generate the given proof of space comprises generating the given proof of space based at least in part on a personalized challenge for the given mining instance, the personalized challenge having an associated difficulty determined based at least in part on a comparison of the designated amount of storage available for generating the one or more proofs of space and a maximum amount of storage for a mining instance in the proof of space based mining system;
wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger; and
to determine whether the challenge is a valid challenge for the given mining instance;
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string.
21.	(New) The method of claim 19 wherein the collection of node values stored by the given mining instance is combined in a Merkle structure to generate the value representing the state of the given mining instance stored in the distributed ledger.


23.	(New) The computer program product of claim 20 wherein the collection of node values stored by the given mining instance is combined in a Merkle structure to generate the value representing the state of the given mining instance stored in the distributed ledger.
24.	(New) The computer program product of claim 20 wherein the comparison string further comprises a parameter representing the designated amount of storage associated with the given mining instance.

Allowable Subject Matter
Claims 1-14, 16-24 are allowed (claim 15 is cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
“wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger;
wherein the mining operator entity is further configured to determine whether the challenge is a valid challenge for the given mining instance; and
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string”.

The closest prior art (Trevethan: US 2020/0204346 A1) discloses similar features of challenger string validation in a block chain computation (par. 0270, figures 19-22). However, Trevethan does not explicitly teach “wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger;
wherein the mining operator entity is further configured to determine whether the challenge is a valid challenge for the given mining instance; and
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string”.

Another close prior art, Greco et al (US 10,554,407 B2), discloses similar features for proofs of space utilizing Merkle hash function (fig. 3, col. 14). However, Greco et al do not explicitly teach “wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger;
wherein the mining operator entity is further configured to determine whether the challenge is a valid challenge for the given mining instance; and
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string”.

Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“wherein the given mining instance is configured to store a collection of node values derived from a seed, the collection of node values being combined to generate a value representing a state of the given mining instance stored in the distributed ledger;
wherein the mining operator entity is further configured to determine whether the challenge is a valid challenge for the given mining instance; and
wherein determining whether the challenge is a valid challenge for the given mining instance comprises:
generating a comparison string comprising the value representing the state of the given mining instance; and
determining whether at least a portion of the challenge matches at least a portion of the comparison string”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 19, 20 are allowed for similar reason as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LOC TRAN/
Primary Examiner, Art Unit 2165